Citation Nr: 1451948	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for hepatitis.

2.  Entitlement to a disability rating in excess of 10 percent for renal calculus.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision, in pertinent part, denied the benefits sought on appeal.  In July 2010, the Veteran filed a notice of disagreement with the RO's decision.  In March 2011, the RO issued a statement of the case continuing the denials.  In May 2011, the Veteran perfected his appeal of these issues.

In October 2013, the Veteran testified at a hearing before the Board in Muskogee, Oklahoma.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination addressing the severity of his hepatitis and renal calculus disabilities in March 2011, more than three years ago.  Additionally, review of the VA examination report from that time reflects that the examiner did not provide all of the information necessary to apply the pertinent rating criteria.  For example, with regard to his hepatitis, the Veteran reported a history of fatigue, anorexia, abdominal pain, vomiting, weakness, and weight loss; however, it is unclear from the report whether the examiner assessed these symptoms as medically attributable to the Veteran's hepatitis, or instead to his non-service-connected chronic pancreatitis.  Additionally, although physical examination of the Veteran's abdomen did not reveal any hepatosplenomegaly, a later CT (computerized tomography) examination, conducted in September 2011, indicated hepatomegaly.  It is now unclear to the Board whether this later finding is attributable to the Veteran's hepatitis or to another non-service-connected disorder.

With regard to the renal calculus, the examination report does not indicate whether the Veteran's condition has required diet therapy, drug therapy, or invasive/non-invasive procedures more than two times per year.  It is also unclear whether the Veteran's reported urinary voiding dysfunction is attributable to his renal calculus or to his non-service-connected benign prostatic hypertrophy.

Thus, based upon the length of time since the Veteran was last examined and the overall inadequacy of examination report, the Board believes that the Veteran should be provided new VA examinations to determine the current severity of his hepatitis and renal calculus disabilities.

The outcome of the Veteran's claim for increased disability ratings for his service-connected hepatitis and renal calculus could impact his claim for entitlement to a TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim must be held in abeyance pending adjudication of the Veteran's claims for increased disability ratings for his service-connected hepatitis and renal calculus.

On remand, attempts should be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Following the above, schedule the Veteran for VA examination to assess the current nature and severity of his service-connected hepatitis.  The claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

All indicated diagnostic tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made, including identification of any current symptoms and sequelae of the Veteran's hepatitis.  The examiner should specifically discuss the nature, severity, and duration of any reported fatigue, malaise, and anorexia, as well as any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  An incapacitating episode of hepatitis is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

With regard to such symptoms, the examiner should indicate, to the extent possible, which symptoms are due to the service-connected hepatitis as opposed to a non-service-connected disease, such as pancreatitis.  Finally, the examiner should state whether the Veteran's hepatitis requires dietary restrictions and/or continuous medications.  A rationale for any opinion expressed should be provided.

3.  Also, schedule the Veteran for VA examination to determine the current nature and severity of his service-connected renal calculus.  The claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

All indicated diagnostic tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.  Specifically, the examiner should describe all treatment required for the Veteran's renal calculus, including any diet restrictions, drug therapy, or invasive or non-invasive procedures (state the frequency, if any, of invasive or non-invasive procedures).  The examiner should also comment on the presence, severity, and frequency of any colic, voiding dysfunction, or infection, related to the Veteran's renal calculus.  With regard to any voiding dysfunction, the examiner should indicate, if possible, the extent to which such dysfunction is due to the service-connected renal calculus as opposed to a non-service-connected disease, such as benign prostatic hypertrophy.  A rationale for any opinion expressed should be provided.

4.  After completion of the above and any other development deemed necessary, accomplish the following:

(a) First, readjudicate the Veteran's claims for increased ratings for hepatitis and renal calculus.

(b) Second, readjudicate the Veteran's claim of entitlement to a TDIU.  (The need for additional development in this endeavor is left to the discretion of the AOJ.)

If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

